                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ROLF ERIK CARLSON,

                  Plaintiff,

v.                                                                                 No. 17-cv-784 RB-GJF

UNITED STATES DEPARTMENT OF ENERGY,

                  Defendant.

                               MEMORANDUM OPINION AND ORDER

         This matter is before the Court on the United States Department of Energy’s (Defendant or

DOE) Motion to Dismiss (Doc. 22) and Rolf Erik Carlson’s (Plaintiff) Motion for Leave to File

Amended Complaint (Doc. 41). Jurisdiction arises under 28 U.S.C. § 1331. 1 Plaintiff alleges that

Defendant violated several provisions of the Privacy Act, 5 U.S.C. § 552a, by denying his requests

to amend and review materials in his Personnel Security File (PSF). (See Doc. 33 (Compl.) at 1.)

Defendant argues that Plaintiff has failed to state a claim upon which relief can be granted because

Plaintiff is no longer a DOE employee. (See Doc. 23 at 9.) After considering the submissions of

counsel and relevant law, the Court will grant in part and deny in part Defendant’s Motion to

Dismiss and deny Plaintiff’s Motion for Leave to File Amended Complaint.

I.       Factual Background

         A. Plaintiff’s Request to Amend his PSF

         In 2010, while Plaintiff was employed by the DOE, his security clearance was suspended.

(See Compl. at 5; see also Doc. 41-1 at 2.) The materials the DOE relied on to suspend Plaintiff’s


1
  The Court rejects Defendant’s argument under Federal Rule of Civil Procedure 12(b)(1) that the case should be
dismissed for lack of subject matter jurisdiction. (See Doc. 23 at 7–8.) Plaintiff brings his claims under subsection (g)
of the Privacy Act, which provides that an “individual may bring a civil action against the agency, and the district
courts of the United States shall have jurisdiction in the matters under the provisions of this subsection.” 5 U.S.C.
§ 552a(g)(1); (see also Doc. 33 (Compl.) at 1.) Thus, Defendant’s argument that “there is no waiver of sovereign
immunity that would permit Plaintiff’s claims” (Doc. 23 at 7) is contrary to the law and unavailing.
security clearance are contained in his PSF. (See Compl. at 5.) In March 2011, Plaintiff’s security

authorization was terminated. (Doc. 41-1 at 8.) Around that time he ceased working for the DOE.

(See id. at 10; see also Doc. 23 at 3.) In December 2014, believing certain materials the DOE relied

on to suspend his security clearance were inaccurate and incomplete, Plaintiff submitted four

requests to amend and review his PSF to the National Nuclear Security Administration (NNSA),

an agency within the DOE. (See Compl. at 2, 12.)

       Plaintiff’s requests included: (1) that information about a medical prescription be added to

his file, and that an existing statement in his file regarding medical care be reevaluated in light of

the new prescription information; (2) that an invoice from his doctor be added to his file, and an

existing statement about medical care be reevaluated in light of the new doctor’s invoice; (3) that

a letter from his doctor be added to his file, and that an existing statement in his file regarding his

medical diagnosis be reevaluated in light of the new letter; and (4) that progress notes from his

doctor be added to his file, and that existing progress notes in his file be reevaluated for

completeness in light of the new notes. (Id. at 12–14.)

       In April 2015, the NNSA Office of Personnel and Facility Clearances denied Plaintiff’s

requests. (Id.) In response to each of Plaintiff’s requests to add new material to his PSF, the NNSA

explained that the new material was an “unsubstantial amendment which has little or no bearing

on his [PSF] . . . . [Plaintiff] has not shown that the information in his file is relevant and the

information he is seeking to amend (introduce) to his PSF does not correct any factual information

contained in the file.” (Id.) The NNSA also denied each of Plaintiff’s requests to review the

existing material in the PSF, stating that Plaintiff “is not requesting relevancy/accuracy

information already existing in his PSF, he is requesting relevancy/accuracy of newly introduced

information.” (Id. at 13–14.)



                                                  2
        Plaintiff appealed the denials through the proper administrative channels, and in July 2015

the DOE Office of Hearings and Appeals (Appeals Office) affirmed the NNSA’s denial of all four

requests. (Id. at 8.) In its order, the Appeals Office noted that the NNSA was incorrect in

concluding that Plaintiff had been seeking a review of the accuracy of new information in his file,

when in fact he had sought to introduce new information that would be used to review the accuracy

of existing information already in his file. (See id. at 9–10 (“We believe that Dr. Carlson’s inquiries

were valid under 10 C.F.R. § 1008.6(a)(3)(i)–(ii).”).) However, the Appeals Office noted that,

despite this misinterpretation of Plaintiff’s request, the NNSA properly denied the amendment

requests because Plaintiff’s DOE security clearance was no longer being investigated. (Id. at 10.)

“Although the Appeal only challenges NNSA’s determination that Dr. Carlson was seeking the

accuracy of newly introduced information, . . . we believe that the denial of Dr. Carlson’s requests

for amendment and accuracy were both appropriate.” (Id.) The Appeals Office noted that if

Plaintiff were to be investigated for a security clearance again in the future, he could properly

request review of his PSF at that time. (Id.) Plaintiff then timely filed suit in this Court challenging

the Appeals Office’s final order. (Id. at 2–5.)

        Plaintiff alleges that his requests were improperly denied because the Appeals Office

misinterpreted the term “determination,” and the suspension and termination of his security

clearance were adverse determinations warranting amendment of his PSF. (Id. at 3–5.) He argues

that the Appeals Office “should have approved the appeal . . . because there had already been a

determination and there was a question of the accuracy of the challenged information from

Plaintiffs [sic] PSF.” (Id. at 5.) Plaintiff further argues that “the information in Plaintiff’s PSF is

subject to availability and disclosure through routine use regardless of an employer rescinding a

request for a security clearance.” (Doc. 41-1 at 11; see also Doc. 26 at 4 (“DOE’s routine use



                                                   3
requirement . . . means that Plaintiff’s DOE PSF continues to it [sic] be available to any agency

that can invoke a routine use for the information, regardless of Plaintiff’s employment.”).) 2

         Specifically, Plaintiff states that he is bringing his action under 5 U.S.C. §§ 552a(g)(1)(C)

and (D), and his first cause of action alleges that Defendant violated the Privacy Act by:

         failing to amend [his] PSF, failing to investigate contested information in [his] PSF
         according to 10 C.F.R. § 1008.6(a)(3)(ii), and failing to maintain records in [his]
         PSF “with such accuracy, relevance, timeliness, and completeness as is necessary
         to assure fairness in any determination relating to the qualifications, character,
         right, or opportunities of, or benefits of such record, and consequently a
         determination is made which is adverse to the individual.”

(Compl. at 5 (citation omitted).) A liberal reading of the Complaint suggests that Plaintiff’s

allegations rest on three provisions of the Privacy Act. First, section 552a(g)(1)(A), which provides

a cause of action when an agency fails to amend or review an individual’s record in conformity

with the law. Second, section 552a(g)(1)(C), which provides a cause of action for an agency’s

failure to adequately maintain records. Third, section 552a(g)(1)(D), which provides a cause of

action when an agency fails to comply with any other provision of the Privacy Act or rule

promulgated under it.

         Defendant argues that it properly denied Plaintiff’s request to amend his PSF because

“[b]asically, the information sought to be included in the Plaintiff [sic] PSF was no longer needed

nor applicable as the Plaintiff was no longer an employee of the DOE.” (Doc. 23 at 9.) Further,

Defendant argues that Plaintiff’s claim that the denial was improper “is not appropriate at this time

and is not ripe for determination because the Plaintiff is not an employee of the DOE.” (Id.)

Defendant also reasserts the DOE Appeals Office’s reasoning that “[i]f, and when, the Plaintiff


2
  While the Court will deny Plaintiff’s Motion for Leave to File Amended Complaint (see Part III.B, infra), it notes
that the timeline of the case and Plaintiff’s assertion that his PSF is still available for “routine use” are more thoroughly
laid out in the proposed Amended Complaint. Thus, the Court cites to such facts as necessary in this Order and will
allow Plaintiff until November 12, 2018 to file an amended complaint incorporating these facts into his surviving
claim under 5 U.S.C. § 552a(g)(1)(A), as described further below.

                                                             4
were ever to be employed again and a security clearance were necessary, the information requested

to be included in the PSF would be reviewed and a determination made at that point for inclusion

in his PSF.” (Id.)

       Finally, Defendant argues that the statutory provisions under which Plaintiff brings his

claims for relief—5 U.S.C. §§ 552a(g)(1)(C) and (D)— require that the party asserting the claim

show both a causal connection between the alleged failure to comply with the Privacy Act and an

agency determination that was adverse to Plaintiff, and that the alleged non-compliance was

“intentional or willful.” (See Doc. 23 at 11.) Defendant asserts that Plaintiff has not alleged facts

to show that the denial was causally connected to an adverse determination or that the denial was

an intentional or willful violation of the Privacy Act. (See id.)

       B. Procedural History in Federal Court

       Plaintiff filed his original Complaint on July 31, 2017. (Doc. 33.) As a pro se plaintiff, he

elected to receive hard copies of all court documents and notifications through postal mail. (Doc.

5.) The Court’s March 8, 2018 Scheduling Order states that, barring a judicial order superseding

the schedule, “the deadline for Plaintiff to amend his complaint to include joining additional parties

is June 1, 2018.” (Doc. 20 at 2.) As the Court did not authorize or require Plaintiff to amend his

Complaint, June 1, 2018 remained the deadline for amendments.

       Defendant filed its Motion to Dismiss on April 2, 2018 (Doc. 22), but Defendant did not

properly serve Plaintiff with a hard copy of the Motion to Dismiss or Memorandum in Support via

postal mail. (Doc. 24 at 1.) The Court ordered Defendant to serve Plaintiff with the hard copies by

the close of business on April 23, 2018. (Id.) Defendant filed a Certificate of Service stating that

the documents were mailed on April 26, 2018 (Doc. 25 at 1), but Plaintiff claims the documents

were not mailed until May 8, 2018 (see Doc. 37 at 2).



                                                  5
        Plaintiff filed his Response to the Motion to Dismiss on May 11, 2018, which states that

“[u]nder Rule 15, Plaintiff submitted an amended complaint at the same time as this response to

the motion to dismiss.” (Doc. 26 at 5.) However, no amended complaint was attached. Plaintiff

did not seek Defendant’s leave to file an amended complaint, and in its Reply, Defendant noted

that “there is no record of an amended complaint and Defendant would object should any such

amendment be filed.” (Doc. 29 at 1.)

        On July 10, 2018—well after the original June 1 deadline for filing an amended

complaint—Plaintiff filed two motions requesting third party service of documents, alleging he

did not receive various documents as paper correspondence from the Court. (See Docs. 36 and 37.)

In denying third party service, the Court nevertheless acknowledged service issues and stated that

“in recognition of the service issues Plaintiff has described, this Court will neither grant dismissal

against him nor construe responsive pleadings or arguments waived until an investigation into

service of the relevant motion or order has been completed.” (Doc. 39.)

        The following month, on August 2, 2018, Plaintiff filed his Motion for Leave to File

Amended Complaint. (Doc. 41.) In it, Plaintiff indicates he is aware he filed the Amended

Complaint well outside the deadline but seeks Court approval to amend his complaint anyway

“[f]or good cause.” (See id. at 1.) Plaintiff does not offer any explanation for why the Amended

Complaint was not attached to his May 11 Response, nor elaborate on the “good cause” for which

the motion should be granted. (See id. at 3.) Plaintiff asserts that “[t]here has been no undue delay”

but does not explain why the Amended Complaint was filed nearly three months after he claimed

to have filed it, or why he did not file it before the June 1 deadline. (See id.) Plaintiff also asserts

vaguely that “Defendant did not meet the requirements of a scheduling order with a resulting delay

to Plaintiff of service of the Motion to Dismiss.” (Id.)



                                                   6
II.     Legal Standards

        “[P]ro se . . . pleadings are to be construed liberally and held to a less stringent standard

than formal pleadings drafted by lawyers.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d

836, 840 (10th Cir. 2005) (quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)). The

Court may not, however, “serv[e] as the litigant’s attorney in constructing arguments and searching

the record.” Id. (internal citation omitted).

        A. Legal Standard for Motion to Dismiss

        In reviewing a motion to dismiss under Rule 12(b)(6), the Court “must accept all the well-

pleaded allegations of the complaint as true and must construe them in the light most favorable to

the plaintiff.” In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th Cir. 2015) (internal

citation omitted). “To survive a motion to dismiss,” the complaint does not need to contain

“detailed factual allegations,” but it “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Plausibility does not equate to probability, but there must be “more than a sheer possibility

that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

        B. Legal Standard for Motion for Leave to Amend Complaint

        Under Federal Rule of Civil Procedure 15(a)(2), a party seeking leave to amend its pleading

outside the time allowed for amendments as a matter of course may do so “only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely

give leave when justice so requires.” Id. Liberally allowing leave to amend ensures “the maximum



                                                 7
opportunity for each claim to be decided on its merits rather than on procedural niceties.” Hardin

v. Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982) (citation omitted). However,

leave to amend may be properly denied in instances of “undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment,” or where the

amendment would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962). The Tenth Circuit has

held that a court may properly deny leave to amend when the movant does not offer an adequate

explanation for the delay. See Minter v. Prime Equip. Co., 451 F.3d 1196, 1206 (10th Cir. 2006).

III.   Analysis

       A. The Court will deny Defendant’s Motion to Dismiss Plaintiff’s claim under section
          552a(g)(1)(A) and grant the Motion to Dismiss as to all other claims.

       Accepting the well-pleaded allegations in Plaintiff’s Complaint as true and construing the

pro se pleadings liberally, Plaintiff’s claim that Defendant improperly denied his amendment

request is sufficiently pleaded to withstand Defendant’s Motion to Dismiss. This claim includes

two related arguments: (1) that Plaintiff’s PSF amendment request was wrongfully denied under

the criteria for evaluating such requests laid out in 10 C.F.R. § 1008.10(e); and (2) that the

amendment request is not moot because Plaintiff’s records are still technically available for

“routine use” and might be considered in a future determination affecting his employment. (See

Compl. at 3–4; see also Doc. 41-1 at 11.) Accepting as true Plaintiff’s factual assertion that his

PSF can be made available to agency personnel for making determinations affecting Plaintiff in

the future, it is facially plausible that his request to amend his PSF now, rather than after a new

investigation has already begun, is not moot. (See Doc. 41-1 at 11.)

       The DOE regulatory provision implementing this cause of action for injunctive relief under

the Privacy Act when an agency fails to amend records is 10 C.F.R. § 1008.15(b). Section

                                                8
1008.15(b) provides that “[i]f the DOE refuses to amend a record or fails to review an amendment

request[,] . . . the court may order the DOE to make the amendment and award reasonable litigation

costs and attorney’s fees.” Section 1008.15(b) includes no requirement that the DOE’s failure to

amend be willful or intentional.

       Defendant argues that “the information contained in the documents sought to be placed in

the Plaintiff’s PSF have been established to be irrelevant and hav[e] no bearing on the purpose of

the system of records.” (Doc. 29 at 3.) However, this statement is not supported by the record and,

to the contrary, the DOE Appeals Office itself found that the NNSA had originally misinterpreted

Plaintiff’s amendment request. (See Compl. at 9–10.) Viewing the pleaded facts in the light most

favorable to Plaintiff, there is “more than a sheer possibility” that he has a valid interest in

amending his PSF now before it can be used to make adverse employment determinations about

him in the future. (See Doc. 41-1 at 11); see also Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.

at 556).

       Defendant appears to believe that the fact Plaintiff was no longer subject to an ongoing

security clearance investigation is an appropriate reason for denying his amendment request under

the criteria set forth in the DOE’s regulations implementing the Privacy Act, 10 C.F.R. §

1008.10(e). However, Defendant should respond to Plaintiff’s allegations with an argument more

clearly rooted in the regulations and criteria for analyzing amendment requests, rather than a

blanket assertion that Plaintiff’s claims are “moot” or “not ripe” because his file is not being

reviewed for a current investigation. (See Doc. 23 at 9–10.) Thus, Plaintiff’s claim for injunctive

relief under 5 U.S.C. § 552a(g)(1)(A), alleging that Defendant improperly interpreted the Privacy

Act and relevant DOE implementing regulations to deny his requested amendments, is sufficiently

pleaded.



                                                9
       Plaintiff’s various other claims, however, do not survive Defendant’s Motion to Dismiss.

The Privacy Act and relevant DOE implementing regulations make it clear that, in order to succeed

in a claim under section 552a(g)(1)(C) (failure to maintain adequate records) or section

552a(g)(1)(D) (any other violation of the Privacy Act), the agency’s action must have been “willful

and intentional.” See § 552a(g)(4); see also Gowan v. U.S. Dep’t of Air Force, 148 F.3d 1182,

1187–88 (10th Cir. 1998). Plaintiff’s Complaint does not present any facts alleging the DOE

willfully or intentionally maintained incorrect or inadequate records. Thus, Plaintiff’s claims under

subsections (C) and (D) are not sufficiently pleaded to survive Defendant’s Motion to Dismiss.

The Court will thus dismiss all claims that may be construed to arise under sections 552a(g)(1)(C),

(D), or any DOE regulations implementing those sections.

       B. The Court will deny Plaintiff’s Motion for Leave to File Amended Complaint for
          undue delay and futility.

       The Court will not grant Plaintiff leave to file an amended complaint because Plaintiff has

not provided any explanation or alleged good cause for the delay in filing, and because the

proposed Amended Complaint does not assert any new claims that would survive a Rule 12(b)(6)

motion to dismiss. Although Plaintiff is correct that Defendant did not meet the court-imposed

deadline of serving Plaintiff with a hard copy of its Motion to Dismiss by April 23, 2018, the delay

was either 3 days (according to Defendant) or at most 15 (according to Plaintiff). (See Docs. 25 at

1; 37 at 2.) Either way, Plaintiff still filed a timely response and does not explain why an alleged

two-week delay in serving hard copies of the Motion to Dismiss resulted in a nearly three-month

delay in filing an amended complaint. Though the Court agreed to acknowledge and investigate

service issues before ruling against Plaintiff or construing arguments as waived, here Plaintiff has

not indicated that his delay in filing an amended complaint was due to service issues.




                                                 10
       Further, Plaintiff’s proposed Amended Complaint does not add any sufficiently pleaded

arguments beyond those in Plaintiff’s original Complaint. (See generally Doc. 41-1.) The

Amended Complaint includes new allegations of willful and intentional conduct by Defendant in

an attempt to satisfy the required elements for causes of action under 5 U.S.C. §§ 552a(g)(1)(C)

and (D), but makes these allegations in a cursory manner and without any supporting facts. (See

id. at 3.) For example, Plaintiff alleges that Defendant’s claim that he must be a DOE employee to

request changes to his PSF is an “arbitrary and capricious claim [that] is material, willful, and

intentional . . . .” (Id.) Plaintiff later asserts that “Defendant’s failure to make Plaintiff’s Privacy

Act amendment and associated inquiry requests occurred as a willful result of Defendant’s policy

of retaining absolute authority in matters of personnel security.” (Id. at 4.)

       However, simply stating that Defendant willfully violated the Privacy Act is no more than

a reiteration of the necessary elements of the causes of action. Plaintiff asserts that the alleged

violations were intentional but does not offer facts to support this assertion. Thus, Plaintiff has not

provided a factual basis for the Court to find that there is “more than a sheer possibility” that

Defendant willfully and intentionally violated the Privacy Act. See Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556.) Plaintiff’s claims under sections 552a(g)(1)(C) and (D) in his proposed

Amended Complaint are therefore futile.

       Further, Plaintiff’s proposed Amended Complaint brings in new and extraneous arguments

outside the scope of this case, including allegations of an alleged agency conspiracy to conceal

fraud. (See Doc. 41-1 at 14–16.) Plaintiff alleges that Defendant’s denial of his PSF amendment

request was a willful and intentional effort to conceal fraud and other crimes (id. at 4), and

frequently references a “crime tip” he submitted to the DOE that is unrelated to this action (see id.

at 14–16). Plaintiff’s claim that his amendment requests were denied to cover up a conspiracy is



                                                  11
not supported by any facts or specific allegations, and would thus not withstand a 12(b)(6) motion

to dismiss. Plaintiff also makes new allegations that Defendant violated other DOE regulations

when it suspended his security clearance (see id. at 6), and when it produced a copy of his PSF for

review outside a mandatory time frame (see id. at 8). The Court finds that leave to amend the

Complaint to include these new claims is properly denied for undue delay, because Plaintiff has

not explained why he failed to include such allegations in his original Complaint or within the

timeframe for amendments allowed as a matter of course.

       The Court thus denies Plaintiff’s Motion for Leave to File Amended Complaint, but notes

that the proposed Amended Complaint provides more detailed facts supporting the alleged “routine

use” of his PSF and more thoroughly lays out his arguments supporting the surviving claim. (See,

e.g., Doc. 41-1 at 11.) As a result, Plaintiff may file an amended complaint on or before November

12, 2018, that focuses solely on his remaining claim that Defendant improperly denied his

amendment requests under 5 U.S.C. § 552a(g)(1)(A) and 10 C.F.R. § 1008.15(b).

       THEREFORE,

       IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 22) is DENIED as to

Plaintiff’s claim under 5 U.S.C. § 552a(g)(1)(A) and GRANTED as to all other claims;

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Amended

Complaint is DENIED, but Plaintiff may file an amended complaint by November 12, 2018 that

more directly addresses his sole surviving claim.




                                                     ___________________________________
                                                     ROBERT C. BRACK
                                                     SENIOR U.S. DISTRICT JUDGE



                                                12
